Tlie Supreme Court will not interfere with the internal regulation of private corporations in the enforcement of their rules unless under very peculiar circumstances of substantial wrong; if members have any grievance arising therefrom, for which they are entitled to redress, they can proceed by action.Mandamus to compel the society to reinstate relator to Ms rights as a member, the society having suspended Mm for the contumacious and willful violation of a rule in leaving a special meeting without necessity and without permission of the presiding officer. 'Submitted and denied with costs January 24.